      Case 4:20-cv-04405 Document 3 Filed on 01/22/21 in TXSD Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MANUEL DE LEON-RODRIGUEZ,                    §
                                             §
              Petitioner,                    §
                                             §
v.                                           §          CIVIL ACTION NO. H-20-4405
                                             §
WARDEN GRANT DICKEY,                         §
                                             §
              Respondent.                    §

                                         ORDER

       Petitioner Manuel De Leon-Rodriguez, a federal prisoner proceeding pro se and

impliedly seeking leave to proceed in forma pauperis, filed a section 2241 habeas petition

challenging his current custody at the Joe Corley Detention Facility.

       According to petitioner, he was given papers in March 2020 from “the Parole board,”

discharging him and terminating any further detainers. Plaintiff states that this took place

in Raymondville, Texas. He states he is unable to produce these papers for the Court’s

review, as they were lost during his transfer to the Joe Corley Detention Facility in

November 2020. The Court construes the petition as requesting petitioner’s immediate

release from federal custody.

       Petitioner’s factual allegations in this petition are refuted by court records in his

underlying criminal prosecution in United States v. De Leon-Rodriguez, C.A. No. 1:19-CR-

00848-1 (S.D. Tex. Brownsville Div.). Petitioner was arrested in that case on September 11,

2019, as an alien unlawfully found in the United States after deportation. The criminal
      Case 4:20-cv-04405 Document 3 Filed on 01/22/21 in TXSD Page 2 of 2




complaint indicated that petitioner was convicted of aggravated robbery in August 2013 and

was deported to Mexico on April 19, 2019, five months prior to his arrest for illegal re-entry

in Brownsville. Petitioner was sentenced in the Brownsville case to two years’ federal

incarceration on November 10, 2020, and judgment of conviction was entered November 23,

2020. Consequently, petitioner could not have been discharged from parole or federal

custody in March 2020 because he had not yet been sentenced at that time.

       Moreover, petitioner could not have been given discharge papers by a federal parole

board in March 2020. Federal parole was abolished by the Sentencing Reform Act of 1984

for persons convicted under federal law after November 1, 1987. Arguably, the parole

discharge papers petitioner purportedly received were for his 2013 state criminal conviction;

however, the issue need not be resolved here.

       Petitioner pleads no factual or legal grounds warranting habeas relief, and the habeas

petition is DENIED. Leave to proceed in forma pauperis is DENIED. A certificate of

appealability is DENIED. This lawsuit is DISMISSED WITHOUT PREJUDICE.

       Signed at Houston, Texas, on January 22, 2021.




                                                         Gray H. Miller
                                                Senior United States District Judge




                                              2
